                       Case 1:19-cr-10117-IT Document 487 Filed 09/25/19 Page 1 of 4

AO 245B (Rev. 11/16) Judgmentin a CriminalCase
                      Attachment ^age 1) —Statement ofReasons
DEFENDANT:           Devin Sloahe
CASE NUMBER: 1:19-cr-10j17-IT-11
DISTRICT:            Massachusetts

                                                        STATEMENT OF REASONS
                                                                (Not for Public Disclosure)
       Sections I, II, III, IV, and VII of theStatement ofReasonsform must becompleted in allfelony andClass Amisdemeanor cases.

       COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

       A.   •    The court adt    pts the presentence investigation report without change.
       B.   0    The court adopts the presentence investigation report with the following changes. (Use Section viuifnecessary)
                 (Check all thatap plyandspecify court determination,findings, or comments, referencingparagraph numbers in thepresentence report.)

            1.   •     Chapter Two of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                        summarizi thechanges, including changesto baseoffense level, or specific offense characteristics)



            2.   •     Chaptei Three of the United States SentencingCommission GuidelinesManual determinations by court: (briefly
                       summanzi   thechanges, including changes to victim-related adjustments, rolein theoffense, obstruction ofjustice, multiple counts, or
                       acceptanc i ofresponsibility)



            3.   •     Chaptei'Four of the United StatesSentencing Commission Guidelines Manualdeterminations bycourt: ft)riefly
                       summarizi tthechanges, including changes to criminal history category or scores, careeroffender status, or criminal livelihood determinations)



                 0     Additional Comments or Findings: (include comments orfactualfindings concerning any information in the presentence report,
                       including information thatthe Federal Bureau ofPrisons may rely onwhen it makes inmate classification, designation, orprogramming
                       decisions, anyotherruling ondisputedportions ofthepresentence investigation report; identification of those portions ofthereport indispute
                       butfor wlicha courtdetermination is unnecessary because thematter willnotaffect sentencing or thecourtwillnotconsider it)
                     In Parag •aph 33, "a USC official" should be substituted for the named official.
       C.   •    The record establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
                 Applicable S< intencing Guideline: (ifmore than one guideline applies, list the guideline producing the highest offense level)

II.    COURT FINDINGON MANDATORY MINIMUM SENTENCE (Check allthat apply)
       A.   •    Oneor more :ountsof conviction carrya mandatory minimum termof imprisonment and the sentence imposed is at or
                 above the applicable mandatory minimum term.
       B.   •    One or more counts of conviction carry a mandatory minimum term of imprisonment, but thesentence imposed is below
                 a mandatory minimum term because thecourt has determined thatthemandatory minimum term does notapply based on:
                 •     finding:; of fact in this case: (Specify)

                 •     substaiitialassistance (18 U.S.C. § 3553(e))
                 •     the statutory safety valve (18 U.S.C. § 3553(0)
       C.   0    No count of conviction carries a mandatory minimum sentence.

III.   COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)
       Total Offense Level:
       Criminal History Category:
       Guideline Range: (afleAappUcation of§501.1 and§501.2)                                  to                             months
       Supervised Release Range: _1                     to       3          years
       FineRange: $ 500             to $         9,500

       •    Fine waivedor be low the guidelinerange becauseof inabilityto pay.
                           Case 1:19-cr-10117-IT Document 487 Filed 09/25/19 Page 2 of 4

AO 245B (Rev. 11/16) Judgment in^ Criminal Case                                                                              Not for Public Disclosure
                     Attachment (Page 2)—Statement ofReasons
DEFENDANT:             Devin Sloar e
CASE NUMBER:1:19-cr-101117-IT-11
DISTRICT:              Massachus<3tts
                                                            STATEMENT OF REASONS
IV. GUIDELINE SENTENCING DETERMINATION (Check allthat apply)
      A.    ei     The sentence iswithin the guideline range and the difference between the maximum and minimum ofthe guideline range
                   doesnot exceeld 24 months.
      B.   •       The sentence iswithin the guideline range and the difference between the maximum and minimum ofthe guideline range
                    exceeds24 months, and the specificsentenceis imposed for these reasons: (Use Section vijjifnecessary)

      C.   •       The court departs from the guideline range for one or more reasons provided in the Guidelines Manual.
                   (Alsocomplete Section V.)
      D. •  Thecourtimposed a sentence otherwise outside the sentencing guideline system (i.e.,a variance). (Also complete Section vi)
      DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (Ifapplicable)
      A. The sentence impo ;ed departs: (Check only one)
         • above the guideline range
           • below the guide'line range
      B. Motion for departure before the court pursuant to: (Check allthat apply and specify reason(s) in sections CandD)
            1.             Plea Agreement
                           •    bindingplea agreement for departureacceptedby the court
                           •     plea agreement for departure, which the court finds to be reasonable
                           •   plea agreement thatstates that the government will not oppose a defense departure motion.
           2.              Motion Not Addressed in a Plea Agreement
                           •     government motion for departure
                           •     defense motion for departure to which the government did not object
                           •     defensemotion for departureto whichthe government objected
                           •     joint motion by both parties
           3.              Other
                           •     Oi her than a plea agreement or motionby the parties for departure
      C.       1 :easons   for departure: (Check all thatapply)
•   4A1.3        Criminal History^ Inadequacy           •    5K2.1    Death                           •   5K2.12 Coercion and Duress
•   5H1.1        Age                                    •    5K2.2    Physical Injury                 •   5K2.13   Diminished Capacity
•   5H1.2        Education and Vocational Skills        •    5K2.3    Extreme Psychological Injury    •   5K2.14 Public Welfare
•   5H1.3        Mental and Emotional Condition         •    5K2.4    Abduction or Unlawful           •   5K2.16   Voluntary Disclosure of
                                                                      Restraint                                    Offense
•   5H1.4        Physical Condi     ion                 •    5K2.5    Property Damage or Loss         •   5K2.17   High-Capacity, Semiautomatic
                                                                                                                   Weapon
•   5H1.5        Employment R;cord                      •    5K2.6    Weapon                          •   5K2.18   Violent Street Gang
•   5H1.6        Family Ties and Responsibilities       •    5K2.7    Disruption of Government        •   5K2.20 Aberrant Behavior
                                                                      Function
•   5H1.11       Military Service                       •    5K2.8    Extreme Conduct                 •   5K2.21   Dismissed and Uncharged
                                                                                                                   Conduct
•   5H1.11       Charitable Sen ice/Good Works          •    5K2.9    Criminal Purpose                •   5K2.22 Sex Offender Characteristics
•   5K1.1        Substantial As: istance                •    5K2.10 Victim's Conduct                  •   5K2.23   Discharged Terms of
                                                                                                                   Imprisonment
•   5K2.0        Aggravating/lV itigating               •    5K2.11   Lesser Harm                     •   5K2.24   Unauthorized Insignia
                 Circumstances
                                                                                                      •   5K3.1    Early Disposition Program
                                                                                                                   (EDP)
•                                                     to include departures pursuant to the commentary in the Guidelines Manual: (see    "List of
    DepartureProvisions"following the Indexin the Guidelines Manual.)(Pleasespecify)



     D.        State the basis for the departure. (Use Section Vlinfnecessary)
                       Case 1:19-cr-10117-IT Document 487 Filed 09/25/19 Page 3 of 4

AO 245B (Rev. 11/16)   Judgment in a Criminal Case                                                                         Not for Public Disclosure
                       Attachment (page3) — Statement of Reasons

DEFENDANT;             Devin Sloane
CASE NUMBER:           1:19-cr-10jl17-IT-11
DISTRICT:              Massachusetts
                                                      STATEMENT OF REASONS
VI.    COURT determination for a variance (Ifapplicable)
       A. The sentence imposed is: (Check only one)
          • above the guidelme range
          • below the guideline range
       B.   Motion for a variance before the court pursuant to: (Check allthat apply and specify rea5on(s) in sections Cand D)
            1.          Plea Agreement
                        •     binaing plea agreement for a varianceacceptedby the court
                        •     plea agreement for a variance, which the court finds to be reasonable
                        •     ple^ agreement that states that the government will not oppose adefense motion for avariance
            2.          Motion Not Addressed in a Plea Agreement
                        •     gowmment motion for a variance
                        •     defense motion for a variance to which the government did not object
                        •     defense motion for avariance to which the government objected
                        •     joint motion by both parties
            3.          Other
                        •     Other than a plea agreement or motion by the parties for a variance

       C. 18 U.S.C. § 3553(s) and other reason(s) for a variance (Checkall that apply)
          • The nature and circumstances of the offense pursuant to 18U.S.C. § 3553(a)(1)
             •    MensRea                       •     Extreme Conduct                  • Dismissed/Uncharged Conduct
                 •     Role in th 5Offense          •    Victim Impact
                 •     GeneralAggravating or Mitigating Factors(Specify)
            •    The history and characteristics ofthedefendant pursuant to 18 U.S.C. § 3553(a)(1)
                 •     Aberrant Behavior                 •      Lack of Youthful Guidance
                 •     Age                               •      Mental and Emotional Condition
                 •     CharitabU Service/Good            •      Military Service
                       Works
                 •     Communi ty Ties                   •      Non-Violent Offender
                 •     Diminisheid Capacity              •      Physical Condition
                 •     Drug or Alcohol Dependence        •      Pre-sentence Rehabilitation
                 •     Employment Record                 •      Remorse/Lack of Remorse
                 •     Family Ties and                   •      Other: (Specify)
                       Responsibilities
                       Issues with Criminal History:    (Specify)
            •    To reflectthe seriousness of the offense, to promote respect for the law,and to provide just punishment for the offense
                 (18U.S.C.§ 3 553(a)(2)(A))
            •    To afford adequate deterrence to criminal conduct(18 U.S.C. § 3553(a)(2)(B))
            •    To protect the public from furthercrimes of the defendant(18 U.S.C. § 3553(a)(2)(C))
            •    To provide the defendant with needed educational or vocational training (18 U.S.C. § 3553(a)(2)(D))
            •    To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))
            •    To provide the defendant with other correctional treatment in the mosteffective manner (18 U.S.C. § 3553(a)(2)(D))
            •    To avoidunwj rranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6)) (Specify in section D)
            •    To providerestitution to any victimsof the offense (18 U.S.C. § 3553(a)(7))
            •    Acceptance of Responsibility           • ConductPre-trial/On Bond •         Cooperation WithoutGovernment Motionfor
            •    Early Plea Agi cement                  • Global PleaAgreement               Departure
            •    Time Served (iiot counted in sentence) • Waiver of Indictment          • Waiver of Appeal
            •    PolicyDisagreement with the Guidelines (Kimbrough v. U.S.. 552 U.S. 85 (2007): (Specify)

            •    Other: (Specify)
       D. State the basisfot a variance. (UseSection VIII ifnecessary)
                      Case 1:19-cr-10117-IT Document 487 Filed 09/25/19 Page 4 of 4

AO245B(Rev. 11/16)   Judgment in a Criminal Case                                                                      NotforPublicDisclosure
                     Attachment (I'age 4)— Statement ofReasons

DEFENDANT:           Devin Sloane
CASE NUMBER: 1:19-cr-10117-IT-11
DISTRICT:    Massachusetts
                                                    STATEMENT OF REASONS

vn.    COURT DETERMINATIONS OF RESTITUTION

       A. 0      Restitution Not Applicable.

       B. Total Amountof Restitution: $

       C. Restitution not ordered: {C/ieck only one)

           1.    •For offenses for whichrestitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
                    the number of identifiable victims is so large as to make restitution impracticable under 18U.S.C. § 3663A(c)(3)(A).
           2.    • Foroffenses forwhich restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is notordered because
                      determining complex issues of fact and relating them to the cause or amount of thevictims' losses would complicate
                      or prolong the sentencing process to a degree that the need toprovide restitution to any victim would be outweighed
                      by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(B).
           3.    •    For other offenses for which restitution isauthorized under 18 U.S.C. § 3663 and/or required by the sentencing
                      guidelines, restitution is not ordered because the complication and prolongation of the sentencing process resulting
                      from the fashioning of a restitution order outweigh the need to provide restitution to any victims under 18 U.S.C. §
                      3663(a)(l)(B)(ii).
           4.    •    Foroffenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248,2259, 2264, 2327 or .
                      3663A, restitution is notordered because thevictim(s)'(s) losses were notascertainable (18U.S.C. § 3664(d)(5))
           5.    •    For offenses forwhich restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
                      3663A, restitution is not ordered because the victim(s) elected to notparticipate in anyphase of determining the
                      restitution order (18 U.S.C. § 3664(g)(1)).
           6.    •    Restitution is not ordered for other reasons. (Explain)

       D. •      Partial restitution is ordered for these reasons (18 U.S.C. § 3553(c));



VIII. ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE (Ifapplicable)
        USSG § 5E1.2(d) provides that the amountof the fine should always be sufficient to ensure that the fine, taken together
        with othersanctions imposed, is punitive. A guideline fine would notserve this purpose. The fine imposed, although well
        in excess of a guideline fine, is less than 40%ofthe amount the Defendant paid for the bribe involved in this case.




Defendant's Soc. Sec. No.: XXX-XX-XXXX                                              Date ofImposition ofJudgment
                                                                                                    09/24/2019
Defendant's Date of Birth:    1966
                                      Los Angeles, OA
Defendant's Residence Address:                 "                                    Signature ofJudge
                                                                                    Indira Talwani, U.S. District Judge
Defendant's Mailing Address:                           nA^                          Name
                                                                                    INdmc and
                                                                                          cinu Title
                                                                                               1 lUc of
                                                                                                     01 Judge
                                                                                                        JUQg^   y        /          ^
                                                                                    Date Signed             y/y?                 ^'
